ITEMID: 001-90332
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF NOVIK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Rait Maruste;Renate Jaeger;Volodymyr Butkevych
TEXT: 5. The applicant was born in 1969 and lives in Kyiv.
6. On 30 November 2006 the applicant was apprehended by the police in Kyiv under the international arrest warrant issued by the General Prosecutor’s Office of Belarus.
7. On 1 December 2006 the Pechersky District Court of Kyiv ordered the applicant’s detention for forty days pending an official request for his extradition to Belarus and in order to effect his transfer to the law enforcement authorities of Belarus.
8. On 4 December 2006 the applicant appealed against the decision of 1 December 2006. He contended that the first instance court had not taken into account his state of health and the fact that he, together with his wife and three minor children, had been residing in Ukraine for a long period of time, and that the court had not examined the applicant’s submissions concerning his political persecution in Belarus.
9. On 7 December 2006 the Kyiv City Court of Appeal rejected the applicant’s appeal against the decision of 1 December 2006. It held that the first instance court had duly taken into account the applicant’s state of health. However, it took the view that his family situation was irrelevant for the case and that the applicant’s allegations of political persecution in Belarus were unsubstantiated.
10. On 8 December 2006 the Deputy Prosecutor of the Republic of Belarus submitted an official request to the General Prosecutor’s Office of Ukraine, seeking the applicant’s extradition to Belarus.
11. By letter of 25 December 2006 the Deputy Prosecutor General of Ukraine informed the Belarusian Deputy Prosecutor General that the applicant would not be extradited on the ground that, under Ukrainian law, the charges against the applicant did not carry imprisonment.
12. On 27 December 2006 the applicant was released from detention.
13. Relevant domestic law and practice is summarised in the case of Soldatenko (Soldatenko v. Ukraine, 2440/07, §§ 21-29 and 31, 23 October 2008).
VIOLATED_ARTICLES: 5
